Fuller, J.
(dissenting). As;the complaint fails to state facts sufficient to constitute a cause of action, no issuable subject-matter was brought for trial and determination within the jurisdiction of the court; and it was error to admit, over speci*410fic objections, persistently urged, evidence sufficient to make out a case, when no cause of action was presented by the pleadings. Section 4913 of the Compiled Laws, which declares that the objection that the complaint does not state facts sufficient to constitute a cause of action is not waived by a,failure to demur, asserts the universal, logical, and scientific rule, dictated by actual necessity, and one which should not, in my opinion, be abrogated. The early developed and constantly recognized rule is that all testimony introduced must correspond with the allegations, and be confined to the point in issue; and, as I read the decisions, no court, in the absence of vital averments, presently adheres to the doctrine that a complaint can be amended to conform to evidence admitted over valid objections to establish necessary facts not pleaded. It follows therefore, that the judgment should be reversed, and the case remanded for a new trial.